Case: 15-20299      Document: 00513383138         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20299
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE MARTINEZ, also known as Jose Antonio Martinez, also known as Jose
Antonio Martinez Rangel, also known as Jose Martinez Aguilar,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-561-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Martinez raises an
argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d 198,
204-05 (5th Cir.), cert. denied, 136 S. Ct. 533 (2015). In Martinez-Lugo, 782
F.3d at 204-05, we held that an enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i)
for a prior felony conviction of a drug trafficking offense is warranted



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20299   Document: 00513383138    Page: 2   Date Filed: 02/17/2016


                               No. 15-20299

regardless whether the conviction for the prior offense required proof of
remuneration or commercial activity. Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2